Citation Nr: 1760654	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  17-00 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a rib disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability, also claimed as chronic low back pain, a spine condition, and a sacroiliac joint condition.

3.  Entitlement to service connection for a lumbar spine disability, also claimed as chronic low back pain, a spine condition, and a sacroiliac joint condition.

4.  Entitlement to service connection for a cervical spine disability, claimed as a musculoskeletal condition

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a left hip disability.

7.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).
8.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia.

9.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

10.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1972 to April 1974 and January 1991 to March 1991, and in the United States Air Force from November 1974 to August 1975, with subsequent Reserve and National Guard service, including periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the RO construed the Veteran's claim for service connection for a "musculoskeletal condition" as a petition to reopen a previously denied claim of entitlement to service connection for a scapula disability.  However, as the Veteran did not reference his scapula in his claim, and the medical evidence he submitted in support of his appeal addresses his current cervical spine disability, which is a musculoskeletal condition, the Board has recharacterized the cervical spine claim as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the decision on this issue is fully favorable, there is no prejudice to the Veteran in the Board addressing this matter in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The petition to reopen the previously denied claim for service connection for a lumbar spine disability and the claims of entitlement to service connection for lumbar and cervical spine disabilities are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2006 rating decision denied service connection for a back condition; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since the November 2006 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a lumbar spine disability.

3.  The Veteran's lumbar spine disability is related to his military service.

4.  The Veteran's cervical spine disability is related to his military service.



CONCLUSIONS OF LAW

1.  The November 2006 rating decision denying the claim of entitlement to service connection for a back condition is final.  38 U.S.C. §7105 (2012); 38 C.F.R. 
 §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The criteria for entitlement to service connection for a lumbar spine disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for entitlement to service connection for a cervical spine disability are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's claim for service connection for a back condition in a November 2006 rating decision.  The Veteran was informed of that decision in the same month, he did not appeal the decision, and new and material evidence was not received within one year of the decision.  Thus, the November 2006 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

Evidence received more than one year since the November 2006 rating decision constitutes new and material evidence.  Specifically, a September 2012 lay statement from fellow soldier L.D.P. indicates that during service he witnessed the Veteran thrown from an armored personnel vehicle and land on his back, October 2013 Social Security Administration (SSA) records diagnose degenerative disorders in the Veteran's back, and an August 2017 private medical opinion relates the Veteran's current lumbar spine disability to the Veteran's in-service injuries sustained in an armored personnel vehicle accident.  This evidence is new as it was not previously considered by the RO.  The evidence is also material, as it is not cumulative or duplicative of evidence previously considered and it raised a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for a lumbar spine disability, and the claim is reopened.

Service Connection

The Veteran asserts that he incurred his back and neck disabilities in an armored personnel vehicle accident during ACDUTRA in 1989 and that his back and neck pains have been continuous since that accident.  See June 2013 Veteran Statement.

Service connection may be established for a disability resulting from injury or disease incurred during active service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of ACDUTRA during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24); 38 C.F.R. § 3.6 (a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C. § 101 (22); 38 C.F.R. 
§ 3.6 (c).  

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The Veteran has multiple current diagnoses for his back including spinal stenosis and degenerative anterolisthesis.  See February 2016 VA treatment record and August 2016 private treatment record.  Additionally, the Veteran has a current diagnosis of degenerative disc and facet disease of the cervical spine.  See June 2013 VA treatment record.  Thus, element one for both his lumbar spine and cervical spine disabilities is met.

Regarding element two, in-service incurrence of a disease or injury, the Veteran's ACDUTRA treatment records show that he sustained several injuries in an April 1989 armored personnel vehicle accident.  As for his lumbar spine, the records note the Veteran's reports of pain radiating down to his back following the incident.  See April 1989 service treatment records (STRs).  Additionally, competent and credible lay statements from a fellow soldier H.T. stated that the Veteran "was suffering from extreme back pain" during this period.  See June 2006 Buddy Statement.  Regarding his cervical spine, the records note the Veteran's complaints of pain in the side of neck, muscle spasms in the cervical region, and a diagnosis of a cervical strain.  See April 1989 STRs.  Thus, element two for both disabilities is also met.

As to element three, nexus, in an August 2017 opinion, Dr. D.B.M. opined that the Veteran's current lumbar spine and cervical spine disabilities are directly related to his in-service injuries sustained in the April 1989 armored personnel vehicle accident.  In support of his opinion, Dr. D.B.M. noted his review of the Veteran's claims file and provided a detailed and lengthy analysis of the Veteran's relevant medical history since his in-service injuries, specifically noting his complaints of continuous chronic back pain and the simultaneous deterioration of his back condition since the accident, as well as relevant lay statements, to include from H.T.  Additionally in reference to the Veteran's neck, Dr. D.B.M. also noted the Veteran's documented complaints of neck pain and symptoms and a diagnosis of a cervical spine disability in his STRs, as well as complaints of continuous neck pain post-service.  The Board finds that his opinions tends to demonstrate that there is a relationship between the in-service back and neck injuries and the Veteran's current lumbar spine and cervical spine disabilities.  Dr. D.B.M. provided an understandable and rational basis for the opinions, and relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Further, the Board finds nothing in the record to doubt the qualifications of Dr. D.B.M., and there is no competent evidence to the contrary.  Therefore, element three for both his lumbar spine and cervical spine disabilities is met.

In sum, the evidence of record reflects that the Veteran has current lumbar spine and cervical spine disabilities, that he incurred back and neck injuries during active service, and that his current lumbar spine disability and cervical spine disability are related to those injuries.  Thus, service connection is warranted.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.






ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.

Entitlement to service connection for a lumbar spine disability, to include any associated neurological disability of the lower extremities, is granted.

Entitlement to service connection for a cervical spine disability, to include any associated neurological disability of the upper extremities, is granted.


REMAND

Regarding the Veteran's residuals of a TBI, he was afforded VA TBI examinations in March 2012 and June 2012.  The June 2012 VA examiner found no evidence of any current psychiatric residuals of a TBI.  The March 2012 VA examiner indicated the Veteran had a TBI and then noted several TBI residuals including hearing loss, vision impairment and headaches, but then noted "there is no diagnosis of a TBI."  Given the conflicting evidence as to a current diagnosis, clarification is needed as to whether the Veteran has a current TBI residuals diagnosis and if so, whether it is related to his military service.  

Regarding the Veteran's right and left knee disabilities, the Veteran was afforded VA knees examinations in March 2012 and September 2016.  These reports are insufficient in light of the recent decisions in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) and Correia v. McDonald, 28 Vet. App. 158 (2016).  Additionally, the September 2016 VA examiner failed to review the claims file.  While the August 2017 private examination report discusses the severity of the Veteran's knee disabilities, Dr. D.B.M's assessment was not based on physical examination of the Veteran, but instead on review of older examination reports of record, to include the above-cited VA examinations reports that have been deemed inadequate.  Thus, on remand, a VA examination and retrospective opinions that comply with Sharp and Correia are needed.  As the Veteran's claim for a TDIU is inextricably intertwined with his bilateral knee claims, action on the TDIU claim is deferred.

Any outstanding VA and private treatment records, to include outstanding records from Dr. L.C.T., should be secured on remand.  Finally, as record does not demonstrate the presence of a current disability in the hips, and the Veteran's rib claim has not been reopened, in part, based on lack of evidence of a current disability, action on these claims is deferred pending this development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  With any necessary assistance from the Veteran, obtain any reports of outstanding relevant private treatment records to include private treatment records from May 8, 2005, to March 3, 2006, from Dr. L.C.T.

3.  Then schedule the Veteran for a VA TBI examination to ascertain whether the injury the Veteran sustained in service meets the criteria for a TBI and if so, whether he has any current residuals.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the VA TBI examiner in conjunction with this request. 

Following review of the claims file and examination of the Veteran, the TBI examiner should respond to the following:

(a) Please determine if the Veteran sustained a TBI in service.  Specifically, consider the Veteran's April 1989 in-service head injury and the documented symptoms associated with that injury.  Comment on the conflicting information in the March 2012 VA examination report in this regard.

(b) If it is determined that the Veteran sustained a TBI in service, the VA examiner should identify the residuals of such injury, including hearing loss, vision impairment, headaches, and any acquired psychiatric disorder. 

(c) For each TBI residual found, is it at least as likely as not (50 percent probability or greater) that such residual is related to service?  Please explain your answer.

A complete rationale must be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  If unable to provide a medical opinion, provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Then schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  Please specify range of motion measurements in all areas outlined above.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is also asked to address the following:

(a)	Please provide an opinion as to the full range of motion of the Veteran's knees since October 2011 in (1) active motion, (2) passive motion, (3) in weight-bearing and (4) in nonweight-bearing.  Please specify range of motion measurements in all areas outlined above.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

(b)	Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's knees since October 2011, accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  Please refer to the March 2012 and September 2016 VA examination reports.  If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

A complete rationale shall be given for all opinions and conclusions expressed.

5.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


